***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     CAROLYNE Y. HYNES v. SHARON M. JONES
                  (SC 20009)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                      Mullins, Kahn and Ecker, Js.

                                  Syllabus

The plaintiff, who had received an award from the September 11th Victim
   Compensation Fund following the death of her husband during the
   September 11, 2001 terrorist attacks, appealed to the trial court from
   the Probate Court’s denial of her motion to dismiss guardianship pro-
   ceedings relating to their minor child. The letter from the compensation
   fund’s special master authorizing that award indicated that the plaintiff
   had elected to receive certain money on behalf of the minor child as a
   representative payee. The letter further elaborated that, in that capacity,
   the plaintiff had an obligation to use the money in the minor child’s
   best interest, to invest it prudently, and to distribute it to the minor
   child once she reached the age of majority. Following receipt of the
   award, the Probate Court directed the plaintiff to place the money into
   a guardianship account. The plaintiff complied and subsequently filed
   an application to be appointed guardian of the minor child’s estate. The
   Probate Court granted that application but, thereafter, declined to allow
   the plaintiff to use the funds in the account to pay for certain of the
   minor child’s expenses, concluding that that the plaintiff had a common-
   law duty to use her own resources for the minor child’s support. The
   plaintiff then filed a motion to dismiss the guardianship proceedings,
   claiming a lack of jurisdiction, which the Probate Court denied. The
   plaintiff appealed from that decision to the trial court, which concluded
   that the Probate Court had jurisdiction to appoint a guardian because
   the plaintiff’s election to receive compensation fund money directly as
   a representative payee did not exempt that money from the statutory
   protections afforded to the property of minors. The trial court rendered
   judgment dismissing the plaintiff’s probate appeal, from which the plain-
   tiff appealed to the Appellate Court. That court concluded that the award
   was a substitute for a wrongful death claim and, therefore, constituted
   part of the husband’s estate. The Appellate Court reasoned that, because
   the husband died intestate while he was domiciled in Norwalk, the court
   of probate in that district had jurisdiction to appoint a guardian ad litem
   to protect the minor child’s interests in the husband’s estate. The court
   further concluded that the Probate Court had jurisdiction pursuant to
   the statute (§ 45a-629) governing the use of property to which a minor
   child is entitled. Accordingly, the Appellate Court affirmed the trial
   court’s judgment, and the plaintiff, on the granting of certification,
   appealed to this court. Held that the Appellate Court improperly upheld
   the trial court’s dismissal of the plaintiff’s probate appeal, this court
   having concluded that the Probate Court lacked subject matter jurisdic-
   tion to appoint a guardian of the minor child’s estate: an examination
   of the compensation fund’s history and purpose indicated that, to bal-
   ance the need to provide flexibility to custodians and to preserve legal
   protections for minors, the special master had permitted payments to
   guardians, trustees, and representative payees, and that, although indi-
   viduals electing to receive awards as representative payees were contrac-
   tually obligated to follow the conditions imposed by the compensation
   fund, such awards were paid in express contemplation of the absence
   of state probate court supervision; moreover, because the compensation
   fund award paid to the plaintiff was neither part of the husband’s estate
   nor the property of the minor child, the Probate Court lacked statutory
   authority to exercise jurisdiction to monitor the plaintiff’s use of that
   award or to prohibit such use without the Probate Court’s approval.
      Argued September 17, 2018—officially released April 16, 2019

                            Procedural History

  Appeal from the order of the Probate Court for the
district of Norwalk-Wilton denying the plaintiff’s appli-
cation to dismiss guardianship proceedings with
respect to her minor child, brought to the Superior
Court in the judicial district of Stamford-Norwalk, and
tried to the court, Hon. David R. Tobin, judge trial
referee; judgment dismissing the appeal, from which
the plaintiff appealed to the Appellate Court, Sheldon,
Beach and Flynn, Js., which affirmed the trial court’s
judgment, and the plaintiff, on the granting of certifica-
tion, appealed to this court. Reversed; judgment
directed.
 Michael P. Kaelin, with whom, on the brief, was
William N. Wright, for the appellant (plaintiff).
                          Opinion

   ROBINSON, C. J. The dispositive issue in this certi-
fied appeal is whether the Probate Court has jurisdic-
tion to approve or monitor use of a September 11th
Victim Compensation Fund (fund) award that had been
paid to a surviving spouse as a ‘‘representative payee’’
for the benefit of her minor child. The plaintiff, Carolyne
Y. Hynes, appeals, upon our grant of her petition for
certification,1 from the judgment of the Appellate Court
affirming the judgment of the trial court dismissing her
appeal from the decree of the Probate Court. Hynes v.
Jones, 175 Conn. App. 80, 82–85, 167 A.3d 375 (2017).
On appeal, the plaintiff claims that the Probate Court
lacks jurisdiction over a fund award paid to the plaintiff
as a ‘‘representative payee’’ because that award is nei-
ther (1) the property of the estate of her late husband,
the decedent Thomas Hynes, within the meaning of
General Statutes § 45a-98 (a),2 nor (2) the property of
their daughter, Olivia T. Hynes, within the meaning of
General Statutes § 45a-629 (a),3 which governs property
to which a minor child is ‘‘entitled,’’ or General Statutes
§ 45a-631 (a),4 which governs property ‘‘belonging to’’
a minor. We agree with the plaintiff and, accordingly,
reverse the judgment of the Appellate Court.
   The following factual and procedural history informs
our review. The decedent was killed in the September
11, 2001 terrorist attack on the World Trade Center and
died intestate. The plaintiff and the decedent resided
in the city of Norwalk at the time of his death. On
March 28, 2002, the plaintiff gave birth to their daughter,
Olivia.5 On April 24, 2003, the plaintiff filed an applica-
tion with the Probate Court seeking appointment as
the administrator of the decedent’s estate. The Probate
Court granted the application and appointed Attorney
Brock T. Dubin as guardian ad litem for the minor child.
   After her appointment as administrator of the dece-
dent’s estate, the plaintiff filed a claim for compensation
from the fund. By letter to the plaintiff, dated June 3,
2004, the fund’s special master, Kenneth R. Feinberg,6
authorized a total award of $2,425,321.70. Specifically,
the plaintiff was awarded $1,153,381.58 as a ‘‘[b]enefi-
ciary,’’ and the minor child was awarded $1,271,940.12
as a ‘‘[b]eneficiary.’’ The award letter stated that the
plaintiff had elected to receive benefits directly on
behalf of the minor child as a ‘‘ ‘representative payee.’ ’’
The letter subsequently identified the plaintiff as the
‘‘payee’’ a second time, and stated that she was to be
paid $1,271,940.12 ‘‘on behalf of’’ the minor child. The
letter then elaborated on the representative payee’s
obligations as follows: ‘‘As you know, as a representa-
tive payee, you are obliged—like a trustee—to ensure
that funds are used in the [minor’s] best interest. You
assume full responsibility for ensuring that the [award]
paid to you as representative payee [is] used for the
[minor’s] current needs or, if not currently needed . . .
saved for his or her future needs. This includes a duty
to prudently invest funds, maintain separate accounts
for each minor, and maintain complete records. In addi-
tion, upon reaching [eighteen] years of age (or age of
majority as recognized by state law), the [minor is]
entitled to receive the award paid to you as representa-
tive payee. Thus, at such time, you must distribute the
award to the [minor] unless the [minor] otherwise will-
ingly [consents].’’
   On July 31, 2008, the Probate Court appointed the
defendant, Sharon M. Jones, as successor guardian ad
litem for the minor child in the estate administration
proceedings. Thereafter, the Probate Court insisted that
the minor child’s share of the benefits from the fund
be placed into a guardianship account. On June 9, 2010,
in compliance with the Probate Court’s wishes, the
plaintiff filed an application to be appointed guardian
of the minor child’s estate. The Probate Court granted
the application but thereafter refused to allow the plain-
tiff to utilize the funds held in the guardianship account
to pay for certain expenses. The plaintiff argued that
the expenses were principally for the benefit of the
minor child, but the Probate Court, reasoning that the
plaintiff had a common-law duty to support the minor
child as long as she possessed the resources to do so,
concluded that the minor child’s assets should not be
used for such expenses.
  The plaintiff did not appeal from that decree of the
Probate Court. Instead, on August 21, 2013, she moved
to dismiss the guardianship proceedings, claiming a
lack of jurisdiction. On June 3, 2014, the Probate Court
denied the plaintiff’s motion to dismiss. Specifically,
the Probate Court determined that it had subject matter
jurisdiction over the guardianship proceedings, reason-
ing that an award from the fund was a substitute for a
wrongful death claim and was, therefore, part of the
decedent’s estate.7
   The plaintiff then appealed from the Probate Court
decree to the trial court. Pursuant to General Stat-
utes § 45a-186 (a), the trial court heard the matter de
novo because no recording had been made of the Pro-
bate Court proceedings. The trial court subsequently
issued a memorandum of decision dismissing the pro-
bate appeal. In reaching this conclusion, the trial court
construed the text of § 45a-629 (a), along with other
relevant statutes, and determined, inter alia, that juris-
diction to appoint a guardian of the estate of a minor
child is conferred upon the Probate Court for the district
in which the minor resides at the time the minor first
becomes entitled to property. The trial court concluded
that the plaintiff’s election to have the fund make pay-
ment to the plaintiff directly as representative payee
did not exempt the award from the statutory protec-
tions afforded to the property of minors. Accordingly,
the trial court rendered judgment dismissing the plain-
tiff’s probate appeal.
   The plaintiff appealed from the judgment of the trial
court to the Appellate Court. The Appellate Court
agreed with the Probate Court that an award from the
fund was a substitute for a wrongful death claim and
consequently was part of the decedent’s estate. Hynes
v. Jones, supra, 175 Conn. App. 92. The Appellate Court
reasoned that, because the decedent died while domi-
ciled in Norwalk, the court of probate in that district
had jurisdiction to appoint a guardian ad litem to protect
the minor child’s interests in the decedent’s estate. Id.
The Appellate Court also concluded that the Probate
Court had jurisdiction because the minor child became
entitled to property within the meaning of § 45a-629 (a)
while she was domiciled in that probate district. Id.
Accordingly, the Appellate Court affirmed the judgment
of the trial court. Id., 105. This certified appeal fol-
lowed.8 See footnote 1 of this opinion.
   On appeal to this court, the plaintiff argues that an
award from the fund, when paid directly to a surviving
spouse as a ‘‘representative payee’’ in exchange for that
spouse’s agreement to use the award to pay for the
child’s current needs, is not subject to the jurisdiction
of the Probate Court. The plaintiff claims that the fund
award was paid to her as a representative payee for
her minor child, not as a representative of her husband’s
estate, and that the fund never intended that awards
paid to representative payees would be subject to the
jurisdiction of the various states’ probate courts. The
plaintiff asserts that § 45a-629 (a) only authorizes the
appointment of a guardian for a minor ‘‘when a minor
is entitled to property,’’ and that the minor child was
not entitled to property because the fund award was
paid directly to the plaintiff. The plaintiff argues that,
under § 45a-98, the Probate Court’s jurisdiction is lim-
ited to property that comprises, or may comprise, part
of a decedent’s estate, and that the fund award is not
part of the decedent’s estate. The plaintiff also claims
that § 45a-631 (a), which requires that a parent not
receive or use any property belonging to the minor child
in an amount more than ten thousand dollars without
first being appointed guardian of the minor’s estate, is
inapplicable given that the fund award did not consti-
tute property belonging to the minor child.
   We agree with the plaintiff that the Probate Court
lacked subject matter jurisdiction to appoint a guardian
of the minor child’s estate. Specifically, we first con-
clude that a fund award paid to the plaintiff as a ‘‘repre-
sentative payee’’ did not constitute a part of the
decedent’s estate. We further conclude that the award
does not constitute property to which the minor child
is ‘‘entitled’’ under § 45a-629 (a), and does not constitute
property ‘‘belonging’’ to the minor child under § 45a-
631 (a).
  Courts of probate ‘‘are statutory tribunals that have
no common-law jurisdiction. . . . Accordingly, [these
courts] can exercise only such powers as are conferred
on them by statute. . . . They have jurisdiction only
when the facts exist on which the legislature has condi-
tioned the exercise of their power. . . . [A] court [that]
exercises a limited and statutory jurisdiction is without
jurisdiction to act unless it does so under the precise
circumstances and in the manner particularly pre-
scribed by the enabling legislation.’’ (Internal quotation
marks omitted.) Connery v. Gieske, 323 Conn. 377, 388,
147 A.3d 94 (2016). The question in this case is whether
any existing statute grants the Probate Court authority
to exercise jurisdiction over the fund award paid to the
plaintiff in her capacity as representative payee for her
minor child. Thus, whether the Probate Court has juris-
diction over the fund award presents a question of statu-
tory interpretation, which is an issue of law over which
our review is plenary. See, e.g., In re Henrry P. B.-P.,
327 Conn. 312, 324, 173 A.3d 928 (2017).
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . When a statute is
not plain and unambiguous, we also look for interpre-
tive guidance to the legislative history and circum-
stances surrounding its enactment, to the legislative
policy it was designed to implement, and to its relation-
ship to existing legislation and common law principles
governing the same general subject matter . . . . The
test to determine ambiguity is whether the statute, when
read in context, is susceptible to more than one reason-
able interpretation.’’ (Internal quotation marks omit-
ted.) Id., 324–25.
   In order for the Probate Court to exercise jurisdiction
over a fund award, there must be a legislative grant of
authority for such jurisdiction. There are a number of
possible sources of jurisdiction that could apply in the
present case, independently or in combination. When
an individual dies intestate, General Statutes § 45a-303
(a) (1)9 authorizes probate courts to grant letters of
administration. Section 45a-9810 authorizes probate
courts to determine title or rights of possession and
use for property that constitutes part of a decedent’s
estate. General Statutes § 45a-438 (a)11 provides that,
after distribution to the surviving spouse, the residue of
the real and personal estate shall be distributed equally
among a decedent’s children. Additionally, General Stat-
utes § 45a-437 (a)12 provides that a surviving spouse
shall take the first $100,000 plus one half of an intestate
estate. Therefore, if the fund award at issue in the pres-
ent case is considered to be property of the decedent’s
estate, these statutes support the Probate Court’s exer-
cise of jurisdiction over the award as part of that court’s
supervision of the administration and distribution of
the decedent’s estate.
  Alternatively, § 45a-629 (a) provides that when a
minor is entitled to property, the probate court for the
district in which the minor resides may assign a time
and place for a hearing on the appointment of a guardian
of the minor’s estate. See footnote 3 of this opinion.
Likewise, § 45a-631 (a) requires a parent to be appointed
guardian over the estate of his or her child before receiv-
ing or using any property belonging to that minor in
an amount exceeding $10,000. See footnote 4 of this
opinion. Therefore, if the fund award is considered to
be property to which the minor child was entitled, or
property that belonged to her, a statute would support
the Probate Court’s appointment of a guardian for the
minor child’s estate and its exercise of jurisdiction over
the award as property of the plaintiff’s minor child.
   Our analysis hinges on whether the fund award, paid
to the plaintiff as a ‘‘representative payee’’ for the bene-
fit of the minor child, was part of the decedent’s estate,
or property of the decedent or the minor child, within
the meaning of these statutes. In order to make such
a determination, we consider the purpose of the fund.
   Following the terrorist attacks of September 11, 2001,
Congress created the fund in connection with the Air
Transportation Safety and System Stabilization Act
(Stabilization Act), Pub. L. No. 107-42, 115 Stat. 230
(2001). The express purpose of the fund was ‘‘to provide
compensation to any individual (or relatives of a
deceased individual) who was physically injured or
killed as a result of the terrorist-related aircraft crashes
of September 11, 2001.’’ Stabilization Act § 403, 115 Stat.
237. A special master was appointed by the United
States Attorney General to administer the fund, promul-
gate ‘‘procedural and substantive rules,’’ and determine
eligibility for compensation from the fund. Stabilization
Act §§ 404 (a), 405 (b) (1) (A), 115 Stat. 238. Congress
specified that the following individuals were eligible
for compensation from the fund: (1) those present at
the World Trade Center, the Pentagon, or the site of
the aircraft crash in Shanksville, Pennsylvania, at the
time, or in the immediate aftermath, of the terrorist
related aircraft crashes on September 11, 2001, who
suffered physical harm or death as a result of those
crashes; (2) passengers and crew members on the four
aircraft involved; and (3) ‘‘in the case of a decedent who
is an individual described in [one of the two preceding
categories], the personal representative of the decedent
who files a claim on behalf of the decedent.’’ Stabiliza-
tion Act § 405 (c) (2), 115 Stat. 239. Congress further
required that the United States Attorney General, in
consultation with the special master, promulgate regu-
lations concerning implementation of the fund within
ninety days of enactment. Stabilization Act § 407, 115
Stat. 240. The United States Department of Justice and
the special master solicited public comments and made
efforts to garner the views of interested parties.13
Interim final regulations providing information about
the determination of losses under the Stabilization Act
and the procedures for submitting claims were issued
on December 21, 2001. Final regulations were issued
on March 13, 2002, after the Department of Justice and
special master had reviewed 2687 timely comments
made by the public. See 28 C.F.R. § 104.1 et seq. (2002);
1 K. Feinberg et al., Final Report of the Special Master
for the September 11th Victim Compensation Fund of
2001 (2004) p. 5 (final report).
   These sources of federal law are unclear as to the
legal nature of fund awards. The situation at issue in
the present case is sui generis in our case law; a third
party, here the United States government, has made an
award directly to a parent as a representative payee
for her minor child and imposed fiduciary obligations
requiring the parent to use the award to provide for the
child’s current needs.14 We must, therefore, examine
more closely the manner in which the award was made
in order to determine its proper treatment under Con-
necticut law.
   It is clear from the special master’s final report that
the fund had two principal intentions when it developed
a scheme for payment of awards to or on behalf of
minors. The fund wanted to provide flexibility to custo-
dians and protection to minors. 1 K. Feinberg et al.,
supra, p. 56. The fund contemplated a number of differ-
ent options for payment, including guardianship, trusts,
custodial accounts, representative payees, and periodic
payments through structured settlements. Id., p. 60. As
the special master explained, there were advantages
and disadvantages with each approach. For example,
in considering the guardianship approach, the special
master observed that, although becoming a guardian is
a relatively simple process in undisputed cases, ‘‘many
states impose significant limitations on the ability of the
guardian to access the minor’s funds. The fundamental
premise in these states is that it is the guardian’s duty
to protect the funds during the child’s minority, and,
therefore, the award is to be used only after a parent’s
obligation of support has been satisfied. In New York,
for example, in order to utilize funds a parent must
disclose his or her financial means and indicate why
access to the funds is necessary. The court then decides
whether to allow the expenditure.’’ (Footnote omitted.)
Id. The fund ultimately decided to allow guardianship
as one option, among several others, noting that it was
the ‘‘most protective option,’’ but declined to require
guardianship in all cases, concluding that such a restric-
tion would ‘‘not promote the [p]rogram’s goal of provid-
ing funds to parents and custodians of minor children
for purposes of the child’s current as well as future
needs.’’ Id., 61. Thus, the fund made clear that it would
not mandate the most protective option at the expense
of flexibility in parents’ and custodians’ use of the funds
to meet minor children’s current needs. ‘‘Many parents
of minor beneficiaries, particularly those residing in
New York, argued that requiring a parent to be
appointed guardian of the property would be cumber-
some and unnecessarily restrictive. These parents com-
plained that they would be unable to provide adequately
for their children’s needs if they were required to submit
to the probate and surrogate’s courts requirements in
their jurisdiction. They asked the [f]und to provide an
alternative mechanism for payment to minors that
would be less onerous.’’ Id., p. 60.
   The fund provided such an alternative by allowing
the option of appointing a parent as a representative
payee. ‘‘Under this option, a parent would apply to
the [f]und to serve as a representative payee. Upon
appointment by the [f]und, the representative payee
would hold the funds on behalf of the minor and would
have the fiduciary responsibility to ensure that the
award to the child was utilized for the child’s current
needs, and, if not currently needed, saved for the child’s
future needs.’’ Id., p. 61. This approach was at the oppo-
site end of the spectrum from a guardianship; whereas
the guardianship approach was perhaps the most pro-
tective option, the representative payee approach was
arguably the least protective option. ‘‘The advantage of
this option was its flexibility and ease of administration.
The disadvantage was the lack of oversight and supervi-
sion of the representative payee by a third party.’’ Id.
   After weighing the advantages and disadvantages of
these approaches, and others, the fund ultimately chose
to allow for payment (1) to parents and custodians
who choose to become appointed guardians and receive
awards in that capacity, (2) into a trust if the trust was
approved for that purpose by a court of competent
jurisdiction, and (3) to a custodial parent as a represen-
tative payee on behalf of a minor child if the parent
applied with the fund for such status.15 Id.
  The plaintiff elected to be paid as a representative
payee on behalf of the minor child. The fund allowed
for this option, envisioning that the use of the award
would not be subject to oversight by state probate
courts. The imposition of fiduciary obligations on the
representative payee is best seen as an effort by the fund
(1) to ensure that a representative payee, not otherwise
subject to court supervision, agreed to be bound to
use the award in the manner expressly required by the
award letter, and (2) to provide access to a remedy in
the event that the representative payee violated that
agreement. The obligations imposed by the fund are not
imposed by statute, but by the fund itself.16 Therefore,
a minor child, an appointed guardian, or the special
master himself could bring an action sounding in con-
tract against the representative payee, alleging, for
example, that the representative payee failed to perform
in the manner required by the award letter, which per-
formance was promised in exchange for direct payment
of the award to the representative payee. Id., pp. 61–62.
Thus, the legal nature of the award is a payment directly
to the plaintiff that she is contractually bound to receive
and use consistent with the conditions imposed by
the fund.17
   The Appellate Court concluded, however, in contrast
to our assessment of the legal nature of the fund award,
that the creation of the fund by the United States govern-
ment was an alternative to the statutory right of action
under General Statutes § 52-555 for wrongful death,
and that the minor child ‘‘was entitled to share in the
proceeds of any wrongful death action arising out of
her father’s death, and her right could be asserted on
her behalf when she was born, whether that right was
a wrongful death action or a claim made to the fund
provided by Congress.’’ Hynes v. Jones, supra, 175
Conn. App. 100. The Appellate Court reasoned that the
minor child’s right under § 45a-437 to one half of the
intestate estate after the first $100,000 ‘‘included her
right to share proceeds of any wrongful death action
against an airline or that right’s statutory alternative,
namely, the federally sponsored victim compensation
fund.’’ Id., 99. We respectfully disagree with the Appel-
late Court’s characterization of the fund award as an
alternative to a wrongful death action. Although the
Stabilization Act, which created the fund, included a
statement of purpose emphasizing the provision of com-
pensation, the appropriate legal characterization of that
compensation was left unclear. Indeed, the special mas-
ter observed that the comments on the regulations
revealed conflicting views on the nature and purpose
of the Stabilization Act, including whether Congress
intended to create a reparation program or to provide
tort like compensation. 1 K. Feinberg et al., supra, p.
5. Thus, the regulations were promulgated with the
understanding, on the part of the Department of Justice
and the special master, that Congress created a compen-
sation system that included some elements of tort com-
pensation, but not all. Id., p. 6. In light of the sui generis
nature of the compensation system created by Congress
and implemented by the fund, we take the fund award
for what it is—a direct payment to the plaintiff that she
is contractually bound to receive and use consistent
with the conditions imposed by the fund—rather than
confer a legal status on the award incommensurate with
the sui generis nature of that system.
  Because we conclude that the fund award was paid
directly to the plaintiff in express contemplation of the
absence of probate court supervision over her receipt
and use of the award, and was not the property of the
decedent or his estate, we further conclude that the
Probate Court lacked jurisdiction over the award as
part of its supervision of the administration of intestate
estates under §§ 45a-98, 45a-438 (a) and 45a-437 (a).
   Similarly, we conclude that §§ 45a-629 (a) and 45a-
631 (a) do not afford the Probate Court jurisdiction to
prohibit the plaintiff from using the award in the
absence of that court’s approval. Section 45a-629 (a)
provides in relevant part: ‘‘When a minor is entitled to
property, the court of probate for the district in which
the minor resides may assign a time and place for a
hearing on the appointment of a guardian of the estate
of the minor. . . .’’ Section 45a-631 (a) provides in rele-
vant part: ‘‘A parent of a minor, guardian of the person
of a minor or spouse of a minor shall not receive or
use any property belonging to the minor in an amount
exceeding ten thousand dollars in value unless
appointed guardian of the estate of the minor . . . .’’ In
construing these statutes, the Appellate Court adopted
a broad definition of ‘‘property’’ and reasoned that, ‘‘[t]o
conclude that the [minor] has no property interest or
entitlement in and to this award, which merits statutory
protection for minors, is without any authority under
our law.’’ Hynes v. Jones, supra, 175 Conn. App. 97–98,
104. We respectfully disagree with the Appellate Court.
   The salient question is whether the award constitutes
property to which the minor child is entitled or property
belonging to her within the meaning of §§ 45a-629 (a)
and 45a-631 (a), respectively. In considering these stat-
utes, we do not write on a blank slate. See, e.g., Hummel
v. Marten Transport, Ltd., 282 Conn. 477, 501, 923 A.2d
657 (2007) (concluding legislature did not intend § 1-
2z to overrule case law decided prior to its enactment
construing statute in manner conflicting with plain
meaning rule). The Appellate Court’s adoption of an
extremely broad definition of property is in tension with
our previous conclusion that the meaning of property
within § 45a-631 is not without limits. Cf. Steinmann
v. Steinmann, 121 Conn. 498, 504–505, 186 A. 501 (1936)
(concluding that statutory predecessor to § 45a-631,
which provided ‘‘that the parent of a minor child shall
not receive or use any property belonging to such child
in an amount exceeding $100, unless appointed as
guardian of the estate of such minor,’’ did not invalidate
child support award because ‘‘[t]he amount of the award
is not the property of the minor child within the meaning
of this statute’’). Because we have previously deter-
mined that not all interests in property fall within the
meaning of property under § 45a-631, a closely related
statute to § 45a-629 (a), and because the fund paid the
award to the plaintiff in express contemplation of the
absence of probate court supervision of her receipt and
use of the award, we conclude that a fund award paid
directly to a representative payee for the benefit of her
minor child is not property to which the minor child is
entitled or property belonging to the minor child within
the meaning of §§ 45a-629 (a) and 45a-631 (a), respec-
tively.
  Mindful that ‘‘[a] court [that] exercises a limited and
statutory jurisdiction is without jurisdiction to act
unless it does so under the precise circumstances and
in the manner particularly prescribed by the enabling
legislation’’; (internal quotation marks omitted) Con-
nery v. Gieske, supra, 323 Conn. 388; we conclude that
our state statutes did not grant the Probate Court juris-
diction to monitor the plaintiff’s use of the fund award
or to prohibit the plaintiff from using that award in the
absence of that court’s approval.
  The judgment of the Appellate Court is reversed and
the case is remanded to that court with direction to
reverse the judgment of the trial court and to remand
the case to that court with direction to render judgment
sustaining the plaintiff’s appeal.
      In this opinion the other justices concurred.
  1
     We granted the plaintiff’s petition for certification to appeal, limited
to the following issue: ‘‘Did the Appellate Court properly conclude that a
September 11th Victim Compensation Fund award, paid to a surviving spouse
as a representative payee for the benefit of her minor child, was subject to
the jurisdiction and control of Connecticut probate courts?’’ Hynes v. Jones,
327 Conn. 930, 171 A.3d 454 (2017).
   2
     General Statutes § 45a-98 (a) provides in relevant part: ‘‘Probate Courts
in their respective districts shall have the power to (1) grant administration
of intestate estates of persons who have died domiciled in their districts
. . . (3) except as provided in section 45a-98a or as limited by an applicable
statute of limitations, determine title or rights of possession and use in and
to any real, tangible or intangible property that constitutes, or may constitute,
all or part of . . . any decedent’s estate, or any estate under control of a
guardian or conservator, which . . . estate is otherwise subject to the juris-
diction of the Probate Court, including the rights and obligations of any
beneficiary of the . . . estate . . . .’’
   Although § 45a-98 has been amended since the events underlying the
present case; see, e.g., Public Acts 2018, No. 18-45, § 16; those amendments
have no bearing on the merits of this appeal. In the interest of simplicity,
we refer to the current revision of the statute.
   3
     General Statutes § 45a-629 (a) provides in relevant part: ‘‘When a minor
is entitled to property, the court of probate for the district in which the
minor resides may assign a time and place for a hearing on the appointment
of a guardian of the estate of the minor. . . .’’
   4
     General Statutes § 45a-631 (a) provides in relevant part: ‘‘A parent of a
minor, guardian of the person of a minor or spouse of a minor shall not
receive or use any property belonging to the minor in an amount exceeding
ten thousand dollars in value unless appointed guardian of the estate of the
minor . . . .’’
   5
     For the sake of simplicity, we hereinafter refer to Olivia as the minor
child.
   6
     The United States Attorney General was required to appoint a special
master to promulgate regulations to implement the fund and to determine
claimants’ eligibility for compensation. See Air Transportation Safety and
System Stabilization Act, Pub. L. No. 107-42, §§ 404 through 405, 115 Stat.
230, 237–38 (2001).
   7
     We note that the Probate Court also concluded that the relocation of
the plaintiff and the minor child from Norwalk to Weston in April, 2005,
did not divest it of jurisdiction. The Probate Court determined that it retained
jurisdiction over the decedent’s estate because he had been domiciled in
Norwalk at the time of his death, and the minor child’s award was part of
the estate of the decedent, her father.
   8
     We note that the defendant has neither filed a brief nor appeared for
oral argument in either the Appellate Court or in this court. See Hynes v.
Jones, supra, 175 Conn. App. 91. Consistent with orders from this court
dated February 7 and 23, 2018, rendered pursuant to Practice Book § 85-1,
we consider this appeal solely on the basis of the record as defined by
Practice Book § 60-4 and the plaintiff’s brief.
   9
     General Statutes § 45a-303 (a) (1) provides: ‘‘When any person domiciled
in this state dies intestate, the court of probate in the district in which the
deceased was domiciled at his death shall have jurisdiction to grant letters
of administration.’’
   10
      See footnote 2 of this opinion.
   11
      General Statutes § 45a-438 (a) provides in relevant part: ‘‘After distribu-
tion has been made of the intestate estate to the surviving spouse . . . the
residue of the real and personal estate shall be distributed equally, according
to its value at the time of distribution, among the children, including children
born after the death of the decedent . . . .’’
   12
      General Statutes § 45a-437 (a) provides in relevant part: ‘‘If there is no
will . . . the portion of the intestate estate of the decedent . . . which the
surviving spouse shall take is . . . (3) If there are surviving issue of the
decedent all of whom are also issue of the surviving spouse, the first one
hundred thousand dollars plus one-half of the balance of the intestate estate
absolutely . . . .’’
   13
      According to the final report issued by the special master, ‘‘[t]he [s]pecial
[m]aster and attorneys working with the [s]pecial [m]aster met personally
with victims’ advocacy groups, individual members of the victims’ families,
lawyers, employers, government agencies, members of Congress, members
of the judiciary, associations, charities, representatives of the military, fire
and police departments, and individuals in state governments to solicit
views, concerns and comments about the nature of the [p]rogram and its
administration. In addition, the [s]pecial [m]aster and senior attorneys
reviewed the thousands of comments submitted to the Department [of Jus-
tice], researched theories of compensation and methodologies for the calcu-
lation of economic loss, as well as the various state laws governing wrongful
death actions, appointment of [p]ersonal [r]epresentatives and determina-
tion of state law beneficiaries.’’ 1 K. Feinberg et al., Final Report of the
Special Master for the September 11th Victim Compensation Fund of 2001
(2004) p. 4.
   14
      We acknowledge the representative payee terminology is not unique to
the fund. The Final Report of the Special Master for the September 11th
Victim Compensation Fund of 2001 acknowledged that the option to receive
funds as a representative payee was an approach that was utilized in other
federal programs, including the administration of social security benefits.
1 K. Feinberg et al., supra, pp. 61 and 94 n.182. At least one Connecticut
court has considered whether social security benefits paid to the representa-
tive payee of a dependent child are property of the child or the payee, and
has held that they are property of the child. See Miller v. Shapiro, 4 Conn.
Cir. 63, 225 A.2d 644 (1966). That case is clearly distinguishable, as it dealt
with the administration of benefits under a long-standing federal program.
In the present case, we are confronted by an altogether different benefit,
namely, a unique, onetime distribution of federal funds to provide an expedi-
ent method of compensation for victims of a notorious terrorist attack.
Accordingly, we conclude that Miller is inapposite.
   15
      ‘‘A final option of utilizing a structured settlement for minors became
available after the [f]und was notified of [a decision by the Internal Revenue
Service] regarding the election of a periodic payment option through a
structured settlement. Senior attorneys at the [f]und and at the Department
[of Justice] worked with the [Internal Revenue Service] and [the] Department
of [the] Treasury for well over a year in an effort to obtain a detailed
determination on the availability of the structured settlement option. In
order to [en]sure that the structure was entered into by an individual with
authority to bind the minor, the [f]und required that a parent or custodian
signing the structure documents be appointed guardian of the property
for the minor by a court of competent jurisdiction. For many parents or
custodians, such an appointment had to be made on an expedited basis to
allow timely approval of the structure. The various surrogate’s and probate
courts were able to respond quickly to the [f]und’s request to expedite these
applications for guardianship by granting such appointments for the limited
purpose of entering into a structured settlement agreement for the [f]und
award. The cooperation of these various courts was instrumental in making
the structured settlement option viable for minors.’’ (Footnotes omitted.) 1
K. Feinberg et al., supra, p. 62.
   16
      In addition to appearing in the award letter, the fiduciary obligations
were made apparent to and were agreed to by the plaintiff when she applied
to be a representative payee. ‘‘Applicants for the representative payee pro-
gram were required to sign an acknowledgment that [they] could be held
liable if [they] did not prudently invest the funds, maintain separate accounts,
and maintain records, or if [they] misused or misappropriated the funds. In
addition, the applicant was required to acknowledge that the minor was
entitled to receive the award upon reaching [eighteen] years of age and
that, at such time, the award would be distributed to the minor unless the
minor otherwise consented.’’ 1 K. Feinberg et al., supra, pp. 61–62.
   17
      The plaintiff characterizes the payment of the fund award to a parent
as a representative payee of a minor child as analogous to leaving property
in trust for the benefit of a minor child. As we have previously explained,
we choose to take the award for what it is, a direct payment to the plaintiff
that she is contractually bound to receive and use consistent with the
conditions imposed by the fund. Therefore, consistent with our choice not
to adopt the Appellate Court’s analogy to wrongful death law, we decline
the plaintiff’s invitation to analogize to trust law.